Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2022 was filed after the mailing date of the Non-Final Office Action on 04/20/2022.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-6, 8-16, 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a method for processing video data, comprising: determining, for an encoder or decoder, a number of intra-coded neighboring blocks of the current block for a combined inter and intra prediction mode according to a rule, performing encoding or decoding based on the determination, wherein in the combined inter-intra prediction mode, a prediction signal is generated at least based on an intra prediction signal and an inter prediction signal, and wherein the rule specifies that a first block coded using a first prediction mode is treated as a non-intra block to be excluded from counting of the number of intra-coded neighboring blocks, wherein in the first prediction mode, reconstructed samples are represented by a set of representative color values, and the set of representative color values comprises at least one of 1) palette predictors, 2) escaped samples, or 3) palette information included in the bitstream, wherein a first indication indicating whether to enable the first prediction mode for the first block is conditionally signaled in the bitstream in response to a width and a height of the first block being smaller than or equal to a first threshold respectively, and wherein the first indication is omitted from the bitstream in response to the width or the height of the first block being greater than the first threshold.
The reference of Ko et al. (US PGPub 2021/0235072 A1) teach a method for video data processing where combined inter and intra prediction mode is used where a prediction signal of the current video block is generated at least based on an intra prediction signal and an inter prediction signal. Although, Ko et al. teach that encoder/decoder may restrictively use a prediction mode including all the intra prediction modes, but it does not explicitly teach the palette mode being treated as a non-intra mode to be excluded from the list containing number of intra-coded blocks. It also fails to teach a first indication indicating whether to enable the first prediction mode for the first block is signaled in the bitstream when a width and a height of the first block being smaller than or equal to a first threshold, respectively. Although the reference of Misra et al. (US PGPub 2017/0127058 A1), in the same field of endeavor, teach a palette mode being a non-intra coding mode, but it fails to teach a first indication indicating whether to enable the first prediction mode for the first block is signaled in the bitstream when a width and a height of the first block being smaller than or equal to a first threshold, respectively. The reference of Zhu et al. (US PGPub 2018/0041774 A1), in the same field of endeavor, teach a first indication indicating whether to enable the first prediction mode for the first block is signaled in the bitstream when a width and a height of the first block being smaller than or equal to a first threshold, respectively, but it fails to teach wherein the first indication is omitted from the bitstream in response to the width or the height of the first block being greater than the first threshold. As a result Ko et al. alone or in combination with Misra et al. and Zhu et al. fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 11, which is an apparatus claim of the corresponding method claim 1, the independent claim 19, which is a CRM claim of the corresponding method claim 1, and the independent claim 20, which is another CRM claim of the corresponding method claim 1, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485